Citation Nr: 0831209	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a depressive 
disorder, to include as secondary to the veteran's 
service-connected disabilities.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
April 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at a March 2008 hearing held at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	A depressive disorder was not manifested in active service 
and any current depressive disorder is not otherwise 
etiologically related to such service or to the veteran's 
service-connected disabilities.

2.	The veteran is service-connected for lower back pain with 
limitation of motion, evaluated as 40 percent disabling; 
residuals of a fracture of the right great toe, evaluated 
as 10 percent disabling; and sesamoiditis of the right 
tibia, evaluated as 10 percent disabling, with a combined 
evaluation of 50 percent.

3.	The veteran does not meet the schedular criteria for TDIU, 
and his service-connected disabilities do not cause him to 
be unable to obtain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.	A depressive disorder not incurred in or aggravated by 
active duty service nor was it proximately caused or 
aggravated by the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

2.	The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2005.  
The RO's September 2004 and February 2005 notice letters 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies. The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Columbia 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a decision.  The veteran was 
afforded VA examinations in March and June 2005 and May 2008.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that his service-connected disabilities, 
in particular his low back pain, are the proximate cause of, 
or have aggravated, his currently diagnosed depressive 
disorder.  

With regards to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of a 
psychiatric disorder in service.  In this regard, the Board 
observes a December 1978 Report of Medical Examination 
indicates a normal psychiatric clinical evaluation.  No 
diagnosis of a psychiatric disorder is noted.  Thus, in light 
of the absence of treatment for or complaints of a 
psychiatric disorder, the Board finds there is no medical 
evidence that indicates the veteran suffered from a 
depressive disorder during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with depression in May 1997.  This is approximately 
18 years since the veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of a depressive disorder weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc). 

With respect to secondary service connection, the veteran 
contends that his currently diagnosed depressive disorder is 
proximately caused by his service-connected disabilities.  
Alternatively, he argues that this disorder has been 
aggravated by his service-connected disabilities.  

Initially, the Board observes that the veteran was provided 
VA examinations in March and June 2005.  While the March 2005 
VA examiner diagnosed the veteran with a depressive disorder, 
the examiner's etiological opinion is not clear as to whether 
the veteran's current depressive disorder is related to his 
service-connected disabilities.  In this regard, the examiner 
first opined that "there is no clear evidence to link [the 
veteran's] depression to his injuries."  However, the 
examiner also stated that "if he is actually depressed is 
caused by or a result of his active duty military service 
injuries and resultant pain.  It is...not caused by or a result 
of chronic pain."  Furthermore, the June 2005 VA examiner 
failed to render a psychiatric diagnosis due to a lack of 
cooperation from the veteran.  Thus, given the conflicting 
statements by the March 2005 VA examiner and the lack of a 
diagnosis by the June 2005 VA examiner, the Board finds that 
these VA examinations are not probative evidence upon which 
the Board may rely in its decision.

A January 2006 VA mental health note indicates a diagnosis of 
major depressive disorder.  The psychiatrist noted that the 
veteran "continues to struggle with depressive symptoms, but 
this appears to be in part related to his ongoing physical 
problems."  However, the psychiatrist did not note which 
physical conditions are contributing to the symptoms of 
depression.  The Board notes that the record indicates the 
veteran suffers from a number of nonservice-connected 
disorders in addition to his service-connected disabilities.

Based on the January 2006 VA treatment record, the veteran 
was provided a VA examination in May 2008.  After reviewing 
the veteran's medical history, including the claims folder, 
and examining the veteran, the VA examiner opined that it is 
less likely than not that the veteran's current depressive 
disorder is related to his service-connected disabilities, 
including his low back disorder.  

In deciding whether the veteran's depressive disorder is 
etiologically related to his service-connected disabilities, 
it is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.; see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, there are legitimate reasons for accepting the May 2008 
VA examiner's unfavorable medical opinions over the seemingly 
favorable statements contained in the January 2006 VA 
treatment record.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

While the January 2006 VA treatment record relates the 
veteran's depression to his physical condition, it does not 
state whether service-connected or nonservice-connected 
disabilities are the cause of his depression.  As such, the 
January 2006 VA treatment record is not probative enough to 
warrant entitlement to service connection.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In comparison, the May 
2008 VA examiner offered a rationale for his opinions, and 
rendered his opinion after a complete review of the veteran's 
medical record as well as an examination.  Thus, the Board 
finds that the VA examiner's May 2008 medical opinion is 
accordingly more probative than the January 2006 VA treatment 
record.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed depressive disorder is the result of 
or has been aggravated by his service-connected disabilities.  
However, as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, a preponderance of the competent probative evidence 
of record weighs against the veteran's assertion that his 
service-connected disabilities are the proximate cause of or 
has aggravated his currently diagnosed depressive disorder.  
A VA examiner has opined that the veteran's depression is not 
related to his service-connected disabilities.  In addition, 
the normal medical findings at the time of separation from 
service, as well as the absence of a diagnosis or treatment 
for many years after service, is probative evidence against 
the claim for direct service connection.  

Accordingly, the Board concludes that the preponderance of  
the evidence is against the veteran's claim for service 
connection for a depressive disorder, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).

II.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

In the instant case, the veteran is service connected for 
lower back pain with limitation of motion, evaluated as 40 
percent disabling; residuals of a fracture of the right great 
toe, evaluated as 10 percent disabling; and sesamoiditis of 
the right tibia, evaluated as 10 percent disabling.  His 
combined rating is 50 percent.  Therefore, the veteran does 
not meet the schedular criteria for TDIU pursuant to 38 
C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU 
must be denied.   

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not indicate that the 
veteran is unemployable due to service connected disability.  
38 C.F.R. § 4.16(b) (2007).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in his 
unemployability.  The Board acknowledges that the veteran 
does not currently hold full-time employment.  However, the 
Board notes that the veteran has not submitted competent 
medical evidence indicating he is unable to work due to his 
service-connected disabilities.  In the absence of such 
factors, while the veteran is currently unemployed, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not 
met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1996).


ORDER

Service connection for a depressive disorder is denied.

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


